—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 14, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, and order, same court and Justice, entered on or about May 11, 1998, which denied defendant’s motion pursuant to CPL 440.10 to vacate the conviction, unanimously affirmed.
The court’s summary denial of defendant’s motion to vacate his conviction was proper. The voluntariness of the plea was clearly established by the record of the thorough plea allocution. The sentence was adjourned three times at defendant’s request to permit him to conclude certain personal affairs. On the fourth appearance, when defendant was denied another adjournment, he first raised the issue of the propriety of the plea. Although defendant then moved to withdraw his guilty plea, he expressly declined to state any reasons for such application at that time. Moreover, the claims of coercion set *125forth in his CPL 440.10 motion are without foundation. Defendant’s claim that the court threatened to impose the maximum sentence upon a conviction after trial is plainly contradicted by the record, and the conduct by counsel that defendant claims to have coerced him into accepting the plea constituted nothing more than counsel’s professional opinion on the strength of the People’s case and appropriate advice to accept the plea (People v Spinks, 227 AD2d 310, lv denied 88 NY2d 995). Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.